Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 


Response to Amendment

3.	The amendments filed on 07/01/2022 have been fully considered and are made of record.
	a. Claims 1-5, 9-12, 16 and 21-22 have been amended.
	b. Claim 17 has been cancelled.


EXAMINER'S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven J. Hanke Reg. NO. 58,076) on 08/01/2022.

The application has been amended as follows: 

Claim 1. (Currently Amended)	A method of evaluating wellbore casing integrity for a wellbore casing configuration, comprising:
providing one or more electromagnetic signals to at least one casing of the wellbore casing configuration;
receiving at least two separate electromagnetic response measurements at a same time that are based on the one or more electromagnetic signals from a selected circumferential portion of the at least one casing of the wellbore casing configuration while limiting reception of an electromagnetic response measurement from outside of the selected circumferential portion of the at least one casing of the wellbore casing configuration; and
processing the electromagnetic response measurement to produce a metal loss calculation for the selected circumferential portion of the at least one casing of the wellbore casing configuration.

Claim 9. (Currently Amended)	A wellbore casing integrity tool, comprising:
an integrity signal transmitter configured to transmit one or more electromagnetic signals to a selected one or more wellbore casing circumferential portions;
at least two separate integrity signal receivers each configured to receive a separate electromagnetic response measurement at a same time from the selected one or more wellbore casing circumferential portions based on the transmitted one or more electromagnetic signals; and
a shielding structure that limits reception of a response measurement by the integrity signal receiver from outside of the selected one or more wellbore casing circumferential portions while allowing the response measurement from the selected one or more wellbore circumferential portions to be received by the integrity signal receiver.

Claim 21. (Currently Amended)	A wellbore casing integrity computing device, comprising:
an interface configured to accept at least two separate directional electromagnetic response measurements at a same time from a selected circumferential portion of at least one wellbore casing that is based on one or more electromagnetic signal transmissions;
a shielding structure that limits reception of electromagnetic response measurements from outside of the selected circumferential portion of the at least one wellbore casing while allowing the interface to accept the directional electromagnetic response measurement from the selected circumferential portion of the at least one wellbore casing; and
a processor configured to provide a metal loss calculation for the selected circumferential portion of the at least one wellbore casing.

Reason for Allowance

5.	Claims 1-16 and 18-23 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant amended independent claims 1, 9 and 21 and overcome rejection. Applicant’s arguments filed on 07/01/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 02/01/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9 and 21: 
As to claims 1-8 the present invention is direct to A method of evaluating wellbore casing integrity for a wellbore casing configuration, comprising: Independent claim 1 identifies the uniquely distinct features of “receiving at least two separate electromagnetic response measurements at a same time that are based on the one or more electromagnetic signals from a selected circumferential portion of the at least one casing of the wellbore casing configuration while limiting reception of an electromagnetic response measurement from outside of the selected circumferential portion of the at least one casing of the wellbore casing configuration”.
As to claims 9-16 and 18-20 the present invention is direct to a wellbore casing integrity tool, comprising:  Independent claim 9 identifies the uniquely distinct features of “at least two separate integrity signal receivers each configured to receive a separate electromagnetic response measurement at a same time from the selected one or more wellbore casing circumferential portions based on the transmitted one or more electromagnetic signals”.
As to claims 21-23 the present invention is direct to a wellbore casing integrity computing device, comprising:   Independent claim 21 identifies the uniquely distinct features of “an interface configured to accept at least two separate directional electromagnetic response measurements at a same time from a selected circumferential portion of at least one wellbore casing that is based on one or more electromagnetic signal transmissions”.
The closest prior art, Zhang et al. (Pub NO. US 2017/0362925 A1), Hallundb et al. (Pub No. US 2013/0277546 A1) teaches System and Method for Wellbore Casing, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867